DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending. Claim 1 has been amended. Claims 17-20 are withdrawn.
Applicant’s arguments, filed 07/09/2021, with respect to the rejection(s) of claim(s) 1-16 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo et al. (US 2006/0159949 A1).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (US 2010/0186993 A1) in view of Yoo et al. (US 2006/0159949 A1).
Considering claims 1 and 2, Yamaguchi discloses a method of forming a strap, comprising: 	positioning a core strap (plate) comprising a first material (beryllium copper alloy) that is electrically and thermally conductive [0038] in a first electrochemical bath, the first electrochemical bath comprising a first solvent and a first plating precursor [0038]; 	forming a first protective coating (underlayer) on an outer surface of the core strap, the first protective coating comprising nickel [0038];  	positioning the core strap having the first protective coating formed thereon in a second electrochemical bath, the second electrochemical bath comprising a second solvent and a second 
With respect to the preamble reciting a radio frequency (RF) strap for use in a process chamber rinsing the core strap having the first protective coating formed thereon is structurally not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the article of Rosegren is a substrate with a nickel layer and gold layer deposited on its surface, such substrate could be used as a strap in a process chamber, as there is not structural requirement of the strap of the claimed invention that would preclude the use of the substrate of Rosegren in a process chamber. 
Yamaguchi does not disclose electroplating using pulsed bias voltage.
However, Yoo discloses that direct current (DC) and pulse current are known in the art [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pulse current electroplating or DC current in the method of Yamaguchi, because Yoon discloses that both methods are known therefore it would be obvious to try the pulse method with reasonable expectation of success. It is also noted that the pulsed bias voltage is required to drive pulsed current. 

Considering claim 5, Yamaguchi discloses the first electrochemical bath further comprises nickel chloride at a concentration of 5 g/l [0038], which is within the claimed range of less than 30 gram per liter. Underlayer can be nickel of nickel alloy, therefore there will be more than one precursor in the first bath in case of nickel alloy.  

Claim Rejections - 35 USC § 103
Claim 1, 4, 6-9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosegren et al. (US 4,411,965 A) in view of Yoo et al. (US 2006/0159949 A1).
Considering claim 1, Rosegren discloses a method of forming a strap, comprising: 	positioning a core strap (substrate) comprising a first material (copper) that is electrically and thermally conductive in a first electrochemical bath, the first electrochemical bath comprising a first solvent and a first plating precursor (col. 3, line 65 – col. 4, line 34); 	forming a first protective coating on an outer surface of the core strap, the first protective coating comprising nickel (col. 3, line 65 – col. 4, line 34);  	positioning the core strap having the first protective coating formed thereon in a second electrochemical bath, the second electrochemical bath comprising a second solvent and a second plating precursor (col. 3, line 65 – col. 4, line 34);
With respect to the preamble reciting a radio frequency (RF) strap for use in a process chamber rinsing the core strap having the first protective coating formed thereon is structurally not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the article of Rosegren is a substrate with a nickel layer and gold layer deposited on its surface, such substrate could be used as a strap in a process chamber, as there is not structural requirement of the strap of the claimed invention that would preclude the use of the substrate of Rosegren in a process chamber. 
Rosegren is silent as to rinsing the core strap after deposition of the first protective coating and post-treating the core strap having the first and second protective coatings formed thereon.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rinse the core strap after first deposition in order to avoid cross-contamination of the electrolytes from first deposition bath to the second. With respect to the post-treating the core strap having the first and second protective coatings formed thereon, such post-treatment could be for example rinsing and drying the final product, which is routinely performed. 
Yamaguchi does not disclose electroplating using pulsed bias voltage.
However, Yoo discloses that direct current (DC) and pulse current are known in the art [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pulse current electroplating or DC current in the method of Rosegren, because Yoon discloses that both methods are known therefore it would be obvious to try the pulse method with reasonable expectation of success. It is also noted that the pulsed bias voltage is required to drive pulsed current. 

Considering claim 4, Rosegren discloses the first plating precursor (nickel salt) is dissolved in the first solvent at a concentration of from 135 to 470 g/l (col. 2, lines 21-25), which overlaps the claimed invention of between 350 gram per liter and 450 gram per liter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Considering claim 6, Rosegren discloses the first electrochemical bath further comprises boric acid at a concentration of 40 g/l (col. 4, line 5), which is between 30 gram per liter and 45 gram per liter.

Considering claim 7, Rosegren discloses the forming of the first protective coating is performed while an electrical current density in the first electrochemical bath is maintained at between 100 to 600 ASF (A/sqft = 9.3 A/dm2) equivalent to a range of 11 to 65 A/dm2 (col. 3, lines 52-55), which overlaps the claimed range of between 2 A/dm2 and 25 A/dm2.
Rosegren is silent as to the time of electrodeposition. However, one of ordinary skill in the art to have the electroplating for a time period of between 5 minutes and 5 hours, because one would have known to optimize the time of electrodeposition in order to obtain a desired thickness of the layer.

Considering claim 8, Rosegren discloses the forming of the first protective coating is performed while the first electrochemical bath is maintained at a temperature between 46 to 57 °C (col. 2, lines 52-54), which is within the claimed range of between about 40°C and 60°C.

Considering claim 9, Rosegren discloses the forming of the first protective coating is performed while the first electrochemical bath is maintained at a pH of between 2.5 and 4.5 (col. 2, lines 47-49), which is within the claimed range of between 3.5 and 4.5.

Considering claim 11, Rosegren discloses the second plating precursor is dissolved in the second solvent at a concentration of between 8 gram per liter and 26 gram per liter (col. 3, lines 28-31), which overlaps the claimed range of between 5 gram per liter and 20 gram per liter.

Considering claim 13, Rosegren discloses the second electrochemical bath further comprises citric acid at a concentration between 10 gram per liter and 150 gram per liter (col. 3, lines 19-27), which overlaps the claimed range of between 20 gram per liter and 80 gram per liter.

Considering claim 14, Rosegren discloses the forming of the second protective coating is performed while an electrical current density in the second electrochemical bath is maintained at between 1 and 100 amperes per square foot (col. 3, lines 44-45), which is equivalent to 0.1-10 A/dm2. This range overlaps the claimed range of between 0.5 A/dm2 and 10 A/dm2.
Rosegren is silent as to the time of electrodeposition. However, one of ordinary skill in the art to have the electroplating for a time period of between 10 minutes and 10 hours, because one would have known to optimize the time of electrodeposition in order to obtain a desired thickness of the layer.

	
Considering claim 15, Rosegren discloses the forming of the second protective coating is performed while the second electrochemical bath is maintained at room temperature (70F = 21°C) (col. 3, lines 44-51), which is within the claimed rang of  a temperature of between about 15°C and 60°C.

Considering claim 16, Rosegren discloses the forming of the second protective coating is performed while the second electrochemical bath is maintained at a pH of between 3 and 5 (col. 3, lines 19-27), which is within the claimed range of between 3 and 4.5.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosegren et al. and Yoo et al. as applied to claim 1 above, and further in view of Dennis et al. (“Nickel and chromium plating” second edition 1986).
Considering claim 3, Rosegren does not disclose the first plating precursor comprises nickel sulfamate and the first solvent comprises deionization (DI) water.
However, Dennis teaches that nickel electroplating can be performed form various baths, such as Watts bath, nickel sulphate bath and nickel sulphamate bath, with an advantage of using the sulphamate bath being high rates of deposition and low stress in deposits (page 39).
It would have been obvious to one of ordinary skill in the art to use nickel sulphamate bath instead of nickel sulphate bath of Rosegren, becasue Dennis teaches that nickel sulphamate bath offers high rates of deposition and low stress in deposits.
With respect to the limitation reciting the solvent comprises deionized water, it would have been obvious to one of ordinary skill in the art to use deionized water as presence of random amount of metal ions in the electrolyte would result in inconsistent result.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosegren et al. and Yoo et al. as applied to claim 1 above, and further in view of Kitada et al. (US 6,565,732 B1).
Considering claim 10, Rosegren does not disclose the second plating precursor is bis(1,2-ethanediamine) gold trichloride and the second solvent is diethyl ether.
However, Kitada teaches that non-cyanide gold plating solution bis(1,2-ethanediamine) gold trichloride as a gold compound is known, and it is produced in (diethyl ether) as a solvent at ambient temperature (col. 1, lines 30-40).


Considering claim 12, in the method of Rosegren as modified by Kitada, Kitada discloses non-cyanide electrolytic gold plating solution comprises: a bis(1,2-ethanediamine) gold complex, as a gold compound, and 1,2-ethanediamine sulfate (col.2, lines 32-41).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOJCIECH HASKE/Examiner, Art Unit 1794